Title: From Thomas Jefferson to Jared Sparks, 4 February 1824
From: Jefferson, Thomas
To: Sparks, Jared


Dear Sir
Monticello
Feb. 4. 24.
I duly recieved your favor of the 13th and, with it, the last No of the N. A. Review. this has anticipated the one I should recieve in course, but have not yet recieved under my subscription to the new series. the article on the African colonisation of the people of colour, to which you invite my attention, I have read with great consideration. it is indeed a fine one, and will do much good. I learn from it more too than I had before known of the degree of success and promise of that colony.In the disposition of these unfortunate people, there are two rational objects to be distinctly kept in view. 1. the establishment of a colony on the coast of Africa, which may introduce among the Aborigines the arts of cultivated life, and the blessings of civilisation and science. by doing this, we may make to them some retribution for the long course of injuries we have been committing on their population. and considering that these blessings will descend to the ‘nati natorum, et qui nascentur ab illis,’ we shall, in the long run, have rendered them perhaps more good than evil. to fulfil this object the colony of Sierra leone promises well, and that of Mesurado adds to our prospect of success. under this view the colonization society is to be considered as a Missionary society, having in view however objects more humane, more justifiable, and less aggressive on the peace of other nations than the others of that appellation.The 2d object, and the most interesting to us, as coming home to our physical and moral characters, to our happiness and safety, is to provide an Asylum to which we can, by degrees, send the whole of that population from among us, and establish them under our patronage and protection, as a separate, free and independant people, in some country and climate friendly to human life and happiness. that any place on the coast of Africa should answer the latter purpose, I have ever deemed entirely impossible. and, without repeating the other [[arguments which have been  urged by others, I will appeal to figures only, which admit no controversy. I shall speak in round numbers, not absolutely accurate, yet not so wide from truth as to vary the result materially. there are in the US: a million and a half of people of colour in slavery. to send off the whole of these at once nobody concieves to be practicable for us, or expedient for them. let us take 25. years for it’s accomplishment, within which time they will be doubled. their estimated value as property, in the first place, (for actual property has been lawfully vested in that form, and who can lawfully take it from the possessors?) at an average of 200. D. each, young and old, would amount to 600. millions of Dollars, which must be paid or lost by somebody. to this add the cost of their transportation by land & sea to Mesurado, a year’s provision of food and clothing, implements of husbandry and of their trades which will amount to 300. millions more, making 36. millions of Dollars a year for 25. years, with ensurance of peace all that time, and it is impossible to look at the question a second time. I am aware that at the end of about 16. years, a gradual detraction from this sum will commence, from the gradual diminution of breeders, and go on during the remaining 9. years. calculate this deduction, and it is still impossible to look at the enterprize a second time. I do not say this to induce an inference that the getting rid of them is for ever impossible. for that is neither my opinion, nor my hope. but only that it cannot be done in this way. there is, I think, a way in which it can be done, that is, by emancipating the after-born, leaving them, on due compensation, with their mothers, until their services are worth their maintenance, and then putting them to industrious occupations, until a proper age for deportation. this was the result of my reflections on the subject five and forty years ago; and I have never yet been able to concieve any other practicable plan. it was sketched in the Notes on Virginia, under the 14th Query. the estimated value of the new-born infant is so low (say 12½ Dollars) that it would probably be yielded by the owner gratis, and would thus reduce the 600, millions of Dollars, the first head of expence, to 37. Millions & a half. leaving only the expences of nourishment while with the mother, and of transportation. and from what fund are these expences to be furnished? Why not from that of the lands which have been ceded by the very states now needing this relief? and ceded on no consideration, for the most part, but that of the general good of the whole. these cessions already constitute one fourth of the states of the Union. it may be said that these lands have been sold, are now the property of the citizens composing those states, and the money long ago recieved and expended. but an equivalent of lands in the territories since acquired, may be appropriated to that object, or so much, at least, as may be sufficient; and the object, altho’ more important to the slave-states, is highly so to the others also, if they were serious in their arguments on the Missouri question. the slave-states too, if more interested, would also contribute more by their gratuitous liberation, thus taking on themselves alone the first and heaviest item of expence. In the plan sketched in the Notes on Virginia no particular place of asylum was specified; because it was thought possible that, in the revolutionary state of America, then commenced, events might open to us some one within practicable distance. this has now happened. St. Domingo is become independant, and with a population of that colour only; and, if the public papers are to be credited, their Chief offers to pay their passage, to recieve them as free citizens, and to provide them employment. this leaves then for the general confederacy no expence but of nurture with the mother a few years, and would call of course for a very moderate appropriation of the vacant lands. suppose the whole annual increase to be of 60 thousand effective births. 50. vessels of 400. tons burthen each, constantly employed in that short run, would carry off the increase of every year, & the old stock would die off in the ordinary course of nature, lessening from the commencement until it’s final disappearance. in this way no violation of private right is proposed. voluntary surrenders would probably come in as fast as the means to be provided for their care would be competent to.]] looking at my own state only, and I presume not to speak for the others, I verily believe that this surrender of property would not amount to more annually than half our present direct taxes, to be continued fully about 20. or 25. years, and then gradually diminishing for as many more until their final extinction: and even this half tax would not be paid in cash, but by the delivery of an object which they have never yet known or counted as part of their property: and those not possessing the object will be called on for nothing. I do not go into all the details of the burthens and benefits of this operation. and who could estimate it’s blessed effects? I leave this to those who will live to see their accomplishment, and to enjoy a beatitude forbidden to my age. but I leave it with this admonition to rise and be doing. a million and a half are within their controul; but 6. millions (which a majority of those now living will see them attain) and one million of these fighting men, will say ‘we will not go.’I am aware that this subject involves some constitutional scruples, but a liberal construction, justified by the object, may go far, and an amendment of the constitution the whole length necessary. the separation of infants from their mothers too would produce some scruples of humanity. but this would be straining at a gnat, and swallowing a camel.I am much pleased to see that you have taken up the subject of the duty on imported books. I hope a crusade will be kept up against it until those in power shall become sensible of this stain on our legislation, and shall wipe it from their code, and from the remembrance of man, if possible. I salute you with assurances of high respect and esteem.Th: Jefferson
   [authorfootnote not written by TJ]: + See N. A. Review for Jan. 1824. p. 40.—The article was written by J.S.
